Exhibit 10.12

APPLETON PAPERS INC.

NEW DEFERRED COMPENSATION PLAN*

The Appleton Papers Inc. New Deferred Compensation Plan provides eligible
executives an opportunity to defer base salary and/or bonuses. With the
exception of FICA taxes, monies deferred are not subject to Federal and/or State
income taxation until they are distributed to the participant.

 

I. Establishment and Purpose

Appleton Papers Inc. (the “Company”) established an unfunded deferred
compensation plan within the meaning of Sections 201(2), 301(a)(3), and
401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder (“ERISA”) for a select group of management and/or
highly compensated employees. Such plan, as set forth in this document, is known
as the Appleton Papers Inc. New Deferred Compensation Plan (the “Plan”). The
effective date of the Plan (the “Effective Date”) is the date upon which a
controlling interest in the Company is acquired by Paperweight Development
Corporation.

For purposes of the Plan, the word “Company” includes any affiliates and
subsidiaries of Appleton Papers Inc. that adopt this Plan with the consent of
Appleton Papers Inc.

 

II. Eligibility

Certain key executives who occupy the positions set forth below with respect to
the Company, who are selected by the Board of Directors of the Company (the
“Board of Directors”), or the officer or committee designated by the Board of
Directors are eligible for participation in the Plan:

 

  •   Chief Executive Officer

 

  •   Vice Presidents

 

  •   Mill Managers

 

--------------------------------------------------------------------------------

* As amended October 31, 2002; Plan Effective Date is November 9, 2001.



--------------------------------------------------------------------------------

In addition, the Board of Directors (or the officer or committee designated by
the Board of Directors), may designate any other executive employee of the
Company as eligible to participate in the Plan, provided however, that any such
executive is a member of a select group of management or highly compensated
employees as determined for purposes of ERISA.

Eligible employees who elect to participate in the Plan and make deferrals
hereunder are referred to herein as “Participants”.

 

III. Plan Year

The “Plan Year” is the 12-month period beginning on each January 1 and ending on
each December 31. The first Plan Year shall commence on the Effective Date.

 

IV. Salary and/or Bonus Deferral

Participants may defer all or a portion of either their base salary and/or bonus
on an annual basis. The minimum base salary deferral is $400 per month. The
minimum bonus deferral is 25% of the bonus amount. A deferral of 100% of
compensation (whether salary or bonus) shall in all events be subject to, and
net of, any applicable withholdings, e.g. FICA and other payroll taxes; provided
such amounts shall not be subject to elective deferrals made under Code
Section 125, 402(g) or 132(f)(4).

In addition, a Participant may elect to defer such other amounts of compensation
as the Company may agree pursuant to an employment agreement, separation
agreement, retention or loyalty bonus agreement or other similar written
contractual arrangement with the Participant; provided that the terms and
conditions of such agreement or other arrangement shall be, and are,
incorporated herein and made a part hereof to the extent necessary for the
proper administration thereof.

Participants shall be provided deferral election forms and detailed instructions
during the month of October prior to each plan year (or, prior to the first day
of the month for which a deferral is made or scheduled to commence, where an
eligible employee is first made eligible to participate other than as of the
first day of a plan year). Control procedures require that all eligible
employees, whether or not they elect to defer, complete and sign a deferred
compensation election form. Except as noted above, the completed and signed
forms must be returned to the Plan Administrator by the first day of November
prior to the applicable plan year. For the Plan Year commencing on the Effective
Date, such election must be made prior to the Effective Date (or such other date
prior to the Effective Date as the Company may permit).

 

- 2 -



--------------------------------------------------------------------------------

Amounts deferred are credited to the Participant’s deferred compensation account
as of the date on which the salary and/or bonus normally would have been paid.
FICA and other tax obligations attributable to such deferrals shall be deducted
from the amount scheduled for deferral, at the time of deferral.

 

V. Special Company Matching Contribution.

A Participant may receive a Special Company Match pursuant to Exhibit A,
attached hereto; provided, however, the Board of Directors (or the officer or
committee designated by the Board of Directors), may designate any other
executive employee of the Company as eligible to receive a Special Company Match
hereunder. Any Company Match credited to the account of a Participant shall be
administered in accordance with the terms and conditions of the Plan.

 

VI. Earnings on Deferred Compensation

Earnings are credited to each Participant’s account as of the first day of each
month, before any additional deferrals for that month are credited. The amount
of earnings so credited for a month is calculated by multiplying the
Participant’s account balance as of the beginning of such month by an interest
factor determined as follows: the weekly average rate for 10-year Treasury notes
(as reported by the Federal Reserve Board and quoted in The Wall Street
Journal), for the last week ending within such month. Accounts are not actually
invested.

For the month with respect to which a Participant’s account is required to be
fully and finally distributed, and after earnings are calculated and credited
for such final month, the account shall be deemed to have been distributed on
the first day of such month (irrespective of the actual date of distribution).

 

VI-A Special Rules for Deferrals of Loyalty Payment

This Article VI-A is effective January 1, 2003. Notwithstanding any other
provision of the Plan, including without limitation the payout provisions of
Articles VII and XIV, the value of any loyalty payment (relating to the
Paperweight Development Corporation (“PDC”) acquisition of the Company) deferred
under this Plan (after adjustment for FICA and other tax obligations
attributable thereto) shall, at the time of deferral, be converted

 

- 3 -



--------------------------------------------------------------------------------

to notional shares of the common stock of PDC (“Common Stock”), based on the
initial $10.00 per share price of PDC, and thereupon shall be credited to the
Participant’s account.

The value of each notional share of the Common Stock of PDC payable on a
distribution event shall be determined as set forth below. Articles X and XI are
not applicable to deferrals of loyalty payments in any event.

 

  A. Retirement: the fair market value of a share of Common Stock, determined by
the ESOP trustee (“Valuation”) as of December 31 of the Plan Year in which
Retirement occurs;

 

  B. Death or Termination: the fair market value of a share of Common Stock,
determined by reference to the Valuation of June 30 of a Plan Year if death or
termination occurs on or before June 30 of such Plan Year, or as of December 31
of the Plan Year if death or termination occurs on or after July 1 of such Plan
Year.

 

  C. Change of Control; Public Offering: the price per share of Common Stock of
PDC received as a result of a Change of Control (as defined in the Appleton
Papers Inc. Long Term Incentive Plan) or (3) a public offering price.

All such distributions shall be paid in cash, as soon as practicable after the
determination of the value thereof.

 

VII. Payout

Participants may designate, from the following options, how their deferred
amounts are to be paid out upon retirement:

 

  •   a single sum in January following the year of retirement.

 

  •   annual installments over 5, 10, or 15 years beginning in January following
the year of retirement.

Such designation must be delivered to the Company, in writing, no later than
November 1 of the year immediately preceding the year in which the Participant’s
retirement date occurs. If no designation is made prior to such time, such
deferred amounts shall be paid out as provided in Article XIV hereof. Such
designations may not be changed after retirement or termination of employment
for any other reason.

 

- 4 -



--------------------------------------------------------------------------------

For purposes of this Plan, “retirement” means termination of employment at or
after a participant’s Normal or Early Retirement Date, as those terms are
defined in the Appleton Papers Inc. Retirement Plan for Non-Bargaining Unit
Employees (or, if applicable, the similar plan of a company affiliated or under
common control with the Company in which the participant is participating or is
a member at the time of termination of employment with the Company).

 

VIII. Beneficiary

All Participants are required to complete a beneficiary notice designating how
their deferred compensation account is to be distributed in case of death.
Participants may change their beneficiary designations from time to time by
completing an amended beneficiary notice.

 

IX. No Transfer

Except as permitted by Article VIII, no rights of any kind under this Plan can
be transferred or assigned by the Participant or any designated beneficiary or
be subject to alienation, encumbrance, garnishment, attachment, execution, or
levy or seizure by legal process of any kind, voluntary or involuntary.

 

X. Hardship Withdrawal

Once deferred, the funds are expected to remain in the deferred account until
the date elected for distribution. However, in the case of a severe financial
hardship or genuine financial emergency caused by accident, illness, or other
event totally beyond the control of the participant, application may be made for
withdrawal from the account to cover actual expenses. In the event of such
withdrawal, deferrals shall be stopped for the balance of the current plan year,
as well as the next full plan year. The application must be in writing and
include all of the details relevant to the situation. The Plan Administrator is
the sole judge of the severity of the situation and the amount, if any, which
may be withdrawn.

Hardship withdrawals are paid in a single sum as soon as administratively
possible following the date of determination of severe financial hardship or
emergency.

 

- 5 -



--------------------------------------------------------------------------------

XI. Special Withdrawal Prior to Full Distribution of Account

Notwithstanding any other provision of this Plan, a Participant (whether an
active Employee of the Company, or a former Employee or Retiree of the Company
with a continuing deferred account balance) may at any time request a withdrawal
of all or any portion of his deferred account prior to the full distribution
thereof, subject to the irrevocable forfeiture of ten percent (10%) of the
amount so withdrawn. Any such forfeiture shall revert solely to the Company. The
amount of such withdrawal, reduced by such forfeiture and any applicable tax
withholdings, shall be paid to the Participant as soon as reasonably practicable
after the receipt of a written request therefor.

Any withdrawal made under this Article XI shall be made from the Participant’s
Account for each Year in the amounts and proportions specified by the
Participant; provided that if the Participant does not so specify, such
withdrawals shall be made proportionately out of the balance of such accounts
outstanding at the time of withdrawal and shall thereby proportionately reduce
the amounts of distributions therefrom.

If any such withdrawal causes the balance of the Participant’s Account, or the
account of any other Participant, to be or become taxable by the Internal
Revenue Service, such withdrawal, and the right to make future withdrawals,
shall be deemed to be null and void ab initio, and the Participant shall
redeposit the withdrawn amount to with the Company (and any amounts forfeited
shall be restored by the Company to the Participant’s account), subject to the
other terms and conditions of this Plan. This redeposit requirement is a
condition to participation in this Plan.

 

XII. Newly Eligible Participants

Executives attaining one of the positions described in Article II above by means
of employment or promotion are eligible for participation beginning with the
plan year following the date of their selection for participation. Newly
eligible participants will be provided with deferral election forms prior to
their first plan year of eligibility. The completed and signed forms must be
returned to the Plan Administrator by the first day of November prior to the
applicable plan year (or, if the date of selection is on or after November 1 of
such year, by the last day of the month prior to the applicable plan year).

 

- 6 -



--------------------------------------------------------------------------------

XIII. Transfer to a Non-Eligible Position

Participants who are transferred from an eligible to a non-eligible position are
prohibited from deferring additional monies into their accounts as of the date
of the reassignment. However, their previously elected payout schedules remain
in force.

 

XIV. Payout in the Event of Death or Termination

If the Participant dies, or terminates service for any reason other than
retirement, all deferred monies are paid out in a single sum in the month
following the month of death or termination. This distribution is made
regardless of the payment method previously elected.

 

XV. Administration of the Plan

The Company has appointed the Vice President Human Resources (the “Plan
Administrator”) to administer the Plan. The Plan is administered under the
guidelines established by the Plan Administrator, which has sole discretionary
authority over the administration of the Plan.

The Company reserves the right to modify, amend or terminate the plan at any
time, provided, however, that no such action will have the effect of diminishing
the benefits payable hereunder in respect of any person then participating in or
receiving benefits under this Plan, without the consent of such person.

 

XVI. General Provisions

 

  A. Finality of Determination. The determination of the Plan Administrator as
to any disputed questions arising under this Plan, including questions of
construction and interpretation shall be final, binding, and conclusive upon all
persons.

 

  B. Expenses. The expenses of administering the Plan shall be borne by the
Company.

 

  C. Indemnification and Exculpation. The Plan Administrator, its agents and the
officers, directors, and employees of the Company shall be indemnified and held
harmless by the Company against and from any and all loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by them in connection
with or resulting from any claim, action, suit, or proceeding to which they may
be a party or in which they may be involved by reason of any action taken or
failure

 

- 7 -



--------------------------------------------------------------------------------

to act under this Plan and against and from any and all amounts paid by them in
settlement (with the Company’s written approval) or paid by them in satisfaction
of a judgment in any such action, suit, or proceeding. The foregoing provision
shall not be applicable to any person if the loss, cost, liability, or expense
is due to such person’s gross negligence or willful misconduct.

 

  D. Funding. All benefits paid under this Plan shall be paid from the general
assets of the Company. Such amounts shall be reflected on the accounting records
of the Company but shall not be construed to create or require the creation of a
trust, custodial, or escrow account. No Participant shall have any right, title,
or interest whatever in or to any investment reserves, accounts, or funds that
the Company may purchase, establish, or accumulate to aid in providing benefits
under this Plan. Nothing contained in this Plan, and no action taken pursuant to
its provisions, shall create a trust or fiduciary relationship of any kind
between the Company and a Participant or any other person. Neither a Participant
nor any beneficiary of a Participant shall acquire any interest greater than
that of an unsecured creditor.

 

  E. Action by the Company. Any action required of or permitted by the Company
under this Plan shall be by resolution of the Board of Directors or any person
or persons authorized by resolution of the Board of Directors including, but not
limited to, the Plan Administrator.

 

  F. Employee Rights. Establishment of the Plan shall not be construed to give
any Participant the right to be retained by the Company or to any benefits not
specifically provided by the Plan.

 

  G. Severability. In the event any provision of the Plan shall be held invalid
or illegal for any reason, any illegality or invalidity shall not affect the
remaining parts of the Plan, but the Plan shall be construed and enforced as if
the illegal or invalid provision had never been inserted, and the Company shall
have the privilege and opportunity to correct and remedy such questions of
illegality or invalidity by amendment as provided in the Plan.

 

  H. Applicable Law. The Plan is fully exempt from Titles II, III, and IV of
ERISA. The Plan shall be governed and construed in accordance with the laws of
the State of Wisconsin, except to the extent such laws are preempted by ERISA.

 

- 8 -



--------------------------------------------------------------------------------

  I. Appeals from Denial of Claims. If any claim for benefits under the Plan is
wholly or partially denied, the claimant shall be given notice in writing within
a reasonable period of time after receipt of the claim by the Plan (not to
exceed 90 days after receipt of the claim or, if special circumstances require
an extension of time, written notice of the extension shall be furnished to the
claimant and an additional 90 days will be considered reasonable) by registered
or certified mail of such denial, written in a manner calculated to be
understood by the claimant, setting forth the following information:

 

  (i) the specific reasons for such denial;

 

  (ii) specific reference to pertinent Plan provisions on which the denial is
based;

 

  (iii) a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

  (iv) an explanation of the Plan’s claim review procedure.

The claimant also shall be advised that he or his duly authorized representative
may request a review by the Plan Administrator of the decision denying the claim
by filing with the Plan Administrator, within 60 days after such notice has been
received by the claimant, a written request for such review, and that he may
review pertinent documents, and submit issues and comments in writing within the
same 60-day period. If such request is so filed, such review shall be made by
the Plan Administrator within 60 days after receipt of such request, unless
special circumstances require an extension of time for processing, in which case
the claimant shall be so notified and a decision shall be rendered as soon as
possible, but not later than 120 days after receipt of the request for review.
The claimant shall be given written notice of the decision resulting from such
review, which notice shall include specific reasons for the decision, written in
a manner calculated to be understood by the claimant, and specific references to
the pertinent Plan provisions on which the decision is based. Only upon the
exhaustion of the administrative remedies outlined above may a claimant or his
duly authorized representative begin a legal action pressing a claim for
benefits under the Plan.

* * * * *

 

- 9 -



--------------------------------------------------------------------------------

ATTACHMENT A

APPLETON PAPERS INC.

NEW DEFERRED COMPENSATION PLAN

EXHIBIT A

SPECIAL COMPANY MATCH

OVERVIEW

Due to tax law limitations2 on contributions to the Appleton Papers Savings and
Employee Stock Ownership Plan (the “KSOP” or “Plan”), some executives are not
able to receive the full amount of “matching contributions” available under the
Plan. Normally, the Company matches the first 6% of elective deferrals at $1.00
on the dollar for employee deferrals to the Executive’s ESOP Accounts and $.50
on the dollar for deferrals to non-ESOP accounts.

In addition, eligible Appleton Papers executives who elect to defer income under
the Appleton Papers Inc. New Deferred Compensation Plan are not currently
eligible for Company matching contributions on that portion of their income that
would have been previously eligible for a 401(k) match.

To partially remedy this situation, Appleton Papers provides a Special Company
Match of $.50 on each dollar that cannot be matched under the Plan because of
these tax limitations, and on income deferred under the New Deferred
Compensation Plan. The maximum Special Company Match is the difference between a
theoretical match (not to exceed $10,000) and the actual 401(k) match (but
assuming the actual match in all events to be $.50 for each dollar up to 6% of
pay).

The details of this Special Company Match are explained below.

ELIGIBILITY

 

1. Executives selected by the Compensation Committee as eligible for
participation in the Appleton Papers Inc. New Deferred Compensation Plan will
also be eligible for the Special Company Match. To actually receive a Special
Company Match, executives must defer salary and/or bonus to the New Deferred
Compensation Plan.

 

2. Executives must also be Participants in the KSOP, and elect to defer a
minimum of 6% of eligible Compensation into the Plan.

 

--------------------------------------------------------------------------------

2 Tax law limits the amount of elective contributions that can be made under the
Company Plan (for the year 2001, the indexed maximum elective deferral is
$10,500), and the amount of compensation that may be used for benefit purposes
(for the year 2001, the indexed maximum compensation is $170,000).

 

A-1



--------------------------------------------------------------------------------

ADMINISTRATION

 

1. Appleton Papers will credit a Special Company Match to the Participant’s
account in the New Deferred Compensation Plan, which is the difference between
the theoretical 401(k) match (not to exceed $10,000) and the actual 401(k) match
(prorated to $.50 on the dollar up to 6% of pay). The theoretical match is 3% of
eligible compensation as defined under the Plan, not reduced by IRS limits or
other deferral decisions. This will typically be base salary plus bonus.

 

2. The Special Company Match may not exceed 50% of the amount actually being
deferred by the Participant under the Appleton Papers New Deferred Compensation
Plan for the year to which the Special Company Match applies.

 

3. Each January, Appleton Papers will calculate the amount of any Special
Company Match dollars to be added to the Participant’s deferred compensation
account. The adjustment will be made as of February 1st, at which time the
Special Company Match will first become subject to interest earnings.

 

   Example of Year-end Calculation: Assume Executive earns $150,000 salary +
$50,000 bonus and elects to defer 6% under the Plan and the entire bonus under
the Appleton Papers New Deferred Compensation Plan.

Executive’s Name                                                      

 

  I. DETERMINATION OF “SPECIAL MATCH”

 

     Year 2000

Total Salary Earned

   $ 150,000

Total Bonus Earned

     50,000       

Total Compensation

   $ 200,000       

Theoretical Match Available*

     6,000

Actual 401(k) Match**

     -4,500       

Available Special Company Match

  

Through Deferred Comp. ***

   $ 1,500       

--------------------------------------------------------------------------------

* 3% of Total Compensation, not to exceed $10,000.

** Actual from payroll system (prorated to $.50 on the dollar up to 6% of pay).

*** Limited to 50% of compensation actually deferred under the Appleton Papers
New Deferred Compensation Plan by Participant.

 

A-2



--------------------------------------------------------------------------------

  II. NEW DEFERRED COMPENSATION PLAN SUMMARY

 

Salary/Bonus

   $ 50,000

Special Company Match

     1,500       

Appleton Papers New Deferred Comp. Total

   $ 51,500       

 

4. The payout of the Special Company Match dollars held within the Appleton
Papers Inc. New Deferred Compensation Plan will follow the payout option
selected under the appropriate salary/bonus deferral election.

* * * * *

 

A-3